Exhibit CONTACT: James E. Adams Executive Vice President and Chief Financial Officer 423-278-3050 GREEN BANKSHARES REPORTS THIRD QUARTER RESULTS GREENEVILLE, Tenn. (October 23, 2009) – Green Bankshares, Inc. (NASDAQ: GRNB), the holding company for GreenBank, today reported a net loss for the third quarter and nine months ended September 30, 2009.Key points for the quarter include: · A net loss available to common shareholders of $7.7 million or $0.59 per diluted share, reflecting primarily higher credit costs as the Company continues its efforts to identify and address credit quality issues in the loan portfolio; · Net interest income increased 1% from the second quarter of 2009, while the net interest margin stabilized at 3.33%; · The quarter's loan loss provision of $18.5 million was down from $24.4 million in the second quarter of 2009 and modestly exceeded net charge-offs; the loan loss reserve increased to 2.39% of outstanding loans from 2.30% at the end of the second quarter of 2009; · Non-performing assets (NPAs) totaled $125.0 million at September 30, 2009, declining $4.1 million or 3% from the level at June 30, 2009; this improvement reflected the first decline in NPAs since the second quarter of 2008; the ratio of NPAs to total assets was 4.48% at September30, 2009, down from 4.91% at June 30, 2009; NPAs were written down 30%, on average, at September 30, 2009; · Loans past due 30 to 89 days, excluding non-accrual loans, declined from 0.84% of loans at June30, 2009 to 0.76% of loans at September 30, 2009; · Non-interest income, excluding net securities gains, increased 13% from the second quarter of 2009; · Non-interest expense declined 12% from the second quarter of 2009, excluding the pre-tax, non-cash goodwill impairment charge of $143.4 million recorded in the second quarter; and · The Company's estimated regulatory capital levels remained strong at September 30, 2009, with Tier 1 Leverage at 10.49%, Tier 1 Risk-Based Capital at 13.17%, and Total Risk-Based Capital at 14.43%; the tangible common equity to tangible assets ratio was 5.42% at September 30, 2009. -MORE- Green
